United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2771
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the District
                                         * of Minnesota.
Kevin J. Morse,                          *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: March 14, 2000

                                   Filed: April 13, 2000
                                    ___________

Before RICHARD S. ARNOLD, and BEAM, Circuit Judges, and CONMY,1 District
      Judge.
                            ___________

PER CURIAM.

       Kevin J. Morse appeals his conviction on four counts of willfully filing a false
tax return in violation of 26 U.S.C. § 7206(1). Morse presents a superfluity of
contentions, including: (1) his grand jury was improperly selected; (2) the government
improperly influenced the grand jury by presenting evidence of crimes perpetrated by
his brother; (3) the indictment provided insufficient notice of the charges and was

      1
       The Honorable Patrick A. Conmy, United States District Judge for the District
of North Dakota.
insufficient to establish the jurisdiction of the district court;2 (4) the district court erred
in denying a motion to suppress government evidence; (5) the district court erroneously
admitted hearsay testimony from government witnesses; (6) the government used
improper impeachment evidence against Morse's expert witness; (7) the district court
erred in not dismissing the charges because the government constructively amended the
indictment during trial; (8) the government made an improper closing argument; (9) the
district court erred in denying his motions for judgment of acquittal and a new trial;
(10) the district court erroneously calculated the base offense level for his sentence; and
(11) the district court erroneously ordered restitution. After reviewing the parties'
submissions and the record, we find these arguments are meritless, and we affirm the
conviction and sentence.3 See 8th Cir. R. 47B.

       A true copy.

                Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




       2
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
       3
           We grant Morse's motion to file a reply brief out of time.

                                             -2-